     TUCKER ELLIS LLP
     Ndubisi A. Ezeolu - SBN 256834
2    ndubisi.ezeolu@tuckerellis.com
     Edward W. Racek - SBN 235184
3    edward.racek@tuckerellis.corn
     515 South Flower Street
4    Forty-Second Floor
     Los Angeles, CA 90071
5    Telephone:     213.430.3400
     Facsimile:     213.430.3409
6
  Attorneys for Defendants SELECT EMPLOYMENT SERVICES,INC.;
7 CALIFORNIA     REHABILITATION INSTITUTE,LLC; SELECT MEDICAL
  CORPORATION
8
9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11 ELSIE ROMERO,individually and on            Case No.
   behalf of all others similarly situated
12                                             DECLARATION OF EDWARD W.
                       Plaintiff,              RACEK IN SUPPORT OF
13                                             DEFENDANTS'NOTICE OF
         v.                                    REMOVAL UNDER 28 U.S.C.
                                               SECTIONS 1332, 1441, 1446
   SELECT EMPLOYMENT SERVICES,                (CLASS ACTION FAIRNESS ACT)
15 INC., a Delaware corporation;
   CALIFORNIA REHABILITATION
16 INSTITUTE,LLC,a Delaware limited
   liability company; SELECT MEDICAL
17 CORPORATION,a Delaware
   corporation, and DOES 1 through 50,
18 inCusive,                                   Complaint Filed: April 2, 2018
                                               First Amended Filed: July 2, 2019
19                     Defendants.             Trial Date: Not Set


21
22
23
24
25
26
27
28


                                DECLARATION OF EDWARD W. RACEK
     1        I, Edward W. Racek, declare as follows:
     2        1.     I am an attorney in the law firm Tucker Ellis LLP,counsel of record for
     3 defendants California Rehabilitation Institute, LLC, Select Employment Services, Inc.,
     4 and Select Medical Corporation ("Defendants")in this action. I am duly licensed to
     5 practice law before the courts of California. I have personal knowledge ofthe facts set
     6 forth below, and if called as a witness, would competently testify to the following facts.
     7        2.     I submit this declaration in support of Defendants' notice of removal.
     8        3.     Defendants will file a Notice of Filing Notice of Removal with the Clerk of

0 9
     the Superior Court of California for the County ofLos Angeles and will serve Plaintiffs'

♦ 10 counsel with
                  a copy.
0
  11       4.     While this case is not being removed within thirty days of service ofthe
    12 original complaint, the original complaint did not include allegations ofthe amount in
♦
0
    13 controversy and plaintiff, Elsie Romero has refused to provide discovery responses
0 14 relating to her or the putative class's damages. The case is being removed within 30 days
0

0 15 ofthe addition of new plaintiff Ricardo Ibarra.
  16       5.    Select Employment Services, Inc., and Select Medical Corporation are both
0
  17 Delaware corporations with their principal places of business in Mechanicsburg,
    18 Pennsylvania.
    19        6.     California Rehabilitation Institute, LLC is a Delaware limited liability
    20 company, with its principal place of business in Mechanicsburg,Pennsylvania, and it is
    21 authorized to do business in California.
    22        7.     Attached here as Exhibit A,, is a true and correct copy of Elsie Romero's
    23 original complaint filed on April 2, 2018, in the Superior Court for the County of Los
    24 Angeles.
    25        8.     Attached here as Exhibit B,is a true and correct copy of Elsie Romero's and
    26 Ricardo Ibarra's first amended complaint filed on July 2, 2019 in the Superior Court for
    27 the County ofLos Angeles.
    28        9.     Attached as Exhibit C is a true and correct copy of printouts from the

                                                     2
                                     DECLARATION OF EDWARD W.RACEK
             1   Delaware Secretary of State's website showing Select Employment Service as a
            2 Delaware corporation.
            3            10.    Attached as Exhibit D is a true and correct copy of printouts from the
            4 Delaware Secretary of State's website showing Select Medical Corporation as a
            5 Delaware corporation.
            6            1 1.   Attached as Exhibit E is a true and correct copy of printouts from the
            7 California Secretary of State's website showing California Rehabilitation Institute is a
            8    Delaware Limited Liability company.
            9            12.    Attached here as Exhibit F are true and correct copies of all pleadings and
       0
       0

            10 orders received while this case was pending in the Superior Court of California, County
       0
       -
       I
            1 1 ofLos Angeles,from April 2, 2019 through July 23, 2019.
            12          I declare under penalty of perjury under the laws ofthe State of California that the
a,
            13 foregoing is true and correct.
            14          Executed on the 23rd day of July, 2019, at Los Angeles, California.
       8    15
zc 4   0


            16
H
       1    17
            18
       C)

       6) 19                                                          /s/ Edward W. Racek
       .1) 20                                                         Edward W.Racek
            21
            22
            23
            24
            25
            26
            27
            28

                                                                3
                                                DECLARATION OF EDWARD W.RACEK
                 1448287.1
